DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 6, 13, drawn to a miter saw including dust flow fins, inter alia.
II. Claims 4, 5, 11, 12, 17-20, drawn to a miter saw or method of using a saw including a suction channel and suction tube and/or a separator.
III. Claims 7, 8, and 14, drawn to a miter saw including dust flow fins, inter alia.

Claims 1, 5, 15 link(s) inventions I-III. Claims 2, 3, 10, 16 are additionally generic or non-burdensome and will be examined with the elected group  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1, 9, and 15.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:

Inventions I-III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different effect and design. Specifically, group I requires an exhaust tube not required by the other groups, which could instead use an exhaust bag or bucket and not have such a system related to the device. Similarly, group II requires a suction channel between the housing and the turbine—which is different than the other groups; for example the other groups could make use of a direct coupled turbine within the housing, which is not the same as a turbine separated and driven through a channel. Also, the devices could use turbines coupled with tubes instead of channels. Similarly, with respect to group III, the device requires dust flow fins, not required in the designs or inventions of the other groups. The other groups could omit fins, or use lumps or contours besides fins, making them have different effects and designs. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
In addition, there is a serious burden in examining the groups together, since they contain divergent search and examination strategies. E.g. group III requires at least a text search for “
During a telephone conversation with Daoyou Liu on 9/29/2022 a provisional election was made without traverse to prosecute the invention of Group III, claims 7,8 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 5, 6, 11-13, 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Martin (US 9,975,268).


Regarding claim 1, the term “miter saw” does not connote specific structure—it is a statement of intended use and means a saw capable of making a miter cut (a cut at an angle).  Martin discloses a miter saw ( Figure 1, see abstract), comprising: a blade housing (e.g. 110, 192 figure 1) for housing a blade (capable of— blade is shown at 34 figure 2); an extraction turbine ( in housing 97, figure 3, see 122, 130, inter alia figure 4B) in fluid communication with (at 126, 92, 420, 414, 412 etc. as shown in figure 4B and see figure 1 which shows the tubes coupled together from the turbine to the housing; See also the assembled path in figure 16) the blade housing (as shown in figures 1 and 4B; See column 1 line 50+ : “A shroud at least partially encloses the cutting blade. The shroud defines a debris chamber into which material debris generated by the cutting blade during cutting is received. A source of vacuum is in fluid communication with the debris chamber.”). Martin further discloses a blade shaft (37, 116 figure 16, e.g.) configured to spin the blade (see driven gear 320 and motor 32 figure 16, inter alia) ; and a motor (32 figure 16) configured to spin the extraction turbine (via 128 figure 16, inter alia) and the blade shaft (via 320/322/37 figure 16). 

Regarding claim 2, Martin discloses the miter saw of claim 1, wherein the blade is coupled to the blade shaft (see figure 16).

Regarding claim 3, Martin discloses the miter saw of claim 1, further comprising a suction tube (e.g. 406 figure 16) having a first end connected to the blade housing (approximately at 408 figure 16) and a second end opposite the first end (either the line at which 406 interacts with 412 figure 16 can be considered an “opposite” second end, or the tube may be considered as a whole from 408 to the turbine element 130/100 figure 16, since that is the end of the suction tube and a transition to the turbine itself).


Regarding claim 7, Martin discloses the miter saw of claim 1, as set forth above, and further discloses dust flow fins disposed on an inner surface of the blade housing (180 figures 23A and 23B, inter alia). The term “dust flow fins” is given its plain meaning in light of the specification, since no narrowing definition has been introduced. The term “fins” means any contoured projection; the term “dust flow” means that the projection has the ability to interact with dust in some manner. Since the Martin device has a baffle 180 that is corrugated or ribbed on the inside and outside—figure 19-- it is “dust flow fins” within the meaning of the claim, and therefore anticipatory of claim 7.

Regarding claim 8, Martin discloses the miter saw of claim 7, further comprising dust flow guards (181 and the ridges thereof; figure 22 : “Thus, bellows 181 is arranged to enclose a portion of the space between plates 56, 58 into which blade opening 64 communicates.”) disposed on the inner surface of the blade housing (noted above, the blade opening 64 is the approximate blade housing—and since the bellows blocks dust in some manner it is a dust flow guard as claimed.

Regarding claim 9, Martin discloses a miter saw, comprising: a blade housing (the area 64, discussed above, bounded by the components including 110) for housing a blade (see, e.g. figure 16); a motor (32 figure 16); a driving shaft coupled to the motor (36 figure 16:  “During operation, the motor 32 drives the main drive shaft 36 (and flexible shaft end segment 102). Referring to FIG. 20, the first gear 320 is fixed to the main drive shaft 36, while the second gear 322 is fixed to the saw shaft 116. The gears 320, 322 are preferably configured to step down rotational speed of the saw shaft 116 compared to the main drive shaft 36.”); a gear box coupled to the driving shaft (320, 322 figure 16); an extraction turbine (100, inter alia, figure 16) coupled to the driving shaft (via 102, noted above, see figure 16), wherein the extraction turbine is in fluid communication with the blade housing (see e.g. 406 figure 16); and a blade shaft coupled to the gear box (37/ 116, figure 16 is coupled to 322), wherein the blade shaft is configured to spin the blade (“The cutting tool 34 shown is a circular saw blade 34 that rotates counterclockwise, in the direction of arrow 24” See e.g. figure 2).

Claim 10 is anticipated by Martin in the same manner as claim 2 above. 

Claim 14 is anticipated in the same manner as claim 7, set forth above.
 
Regarding claim 15, Martin discloses a method, comprising: spinning a blade and an extraction turbine by a motor of a miter saw (“The cutting tool 34 shown is a circular saw blade 34 that rotates counterclockwise, in the direction of arrow 24”, se above discussion about the coupling of both the turbine and the blade to the same driving motor and use as a whole), wherein the spinning the extraction turbine creates a pressure in a blade housing, and the pressure is less than an atmospheric pressure (the use of the term “vacuum” in the disclosure is clearly anticipatory of ‘pressure less than an atmospheric pressure’ by definition of the term ‘vacuum’); placing the blade on a workpiece to cut the workpiece (as shown in figure 2, workpiece M), wherein sawdust is generated; and flowing the sawdust to a dust bag (300 figure 1) from an opening formed in the blade housing (See column 1 line 57+ : “The shroud defines a debris chamber into which material debris generated by the cutting blade during cutting is received. A source of vacuum is in fluid communication with the debris chamber. A vacuum conduit defines a vacuum path extending between the debris chamber and the source of vacuum.”)

Regarding claim 16, Martin discloses flowing a first portion of the sawdust in the blade housing through the opening (since some dust is sucked into bag 300 figure 1, it travels through opening 408/406 figure 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724